Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 12/13/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (J Biomed Mater Res A, 2011; document already in record) in view of WO 2009077399 to Wenk (document already in record).  Ibrahim teaches a damaged/injured cartilage targeting probe for use as a medicament to target and/or treat arthritic cartilage (a biocompatible hydrogel polymer comprising a fluorescent label (a cartilage targeting probe) used as cellular scaffolds for tissue and cartilage regeneration (a medicament to target and/or treat) used in various medical applications to regenerate cartilage and lubricate joints which is needed in treatment of osteoarthritis; page 2, second paragraph; page 4, third paragraph; page 6, third paragraph; .
Ibrahim fails to teach “the crosslinked bio copolymer has a diameter of about 200 to 500 nm.” 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the particle size of Ibrahim to modulate internalization and achieve optimal restoration properties to treat joint disease.  In this way, one would find the instant value of about 200 nm to about 500 nm through routine experimentation.   The prior art gives sufficient guidance to this end, as the range of less than 200 nm taught by Wenk overlaps with the instant range.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP § 2144.05, I.  Regarding the limitation “wherein the probe triggers stem cell recruitment, differentiation, and cartilage regeneration,” a composition cannot be separated from its properties.  As the probe rendered obvious by Ibrahim and Wenk is structurally identical to the instant probe, comprising a biocompatible hyaluronic acid polymer crosslinked by a vinyl sulfone to form a crosslinked biopolymer as presently claimed, a ligand in contact with the crosslinked biopolymer as presently claimed, and a detectable tag in contact with the crosslinking agent, first biocompatible polymer, the ligand or a combination thereof as presently claimed, it must provide the same properties as presently claimed, that is, wherein the probe triggers stem cell recruitment, differentiation, and cartilage regeneration.  “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. 

Applicant’s arguments have been fully considered but are not found persuasive.  Applicant’s argument are focused on Ibrahim’s lack of teaching of a particle diameter of about 200 nm to about 500 nm.   As acknowledged by applicant, the rejection is not based on Ibrahim alone, but on the combination of Ibrahim and Wenk.  The artisan would not read Ibrahim and Wenk as narrowly as applicant has.  The artisan would read Ibrahim as not limiting the size of its crosslinked hyaluronic acid polymers.  Wenk teaches that crosslinked hyaluronic acid polymers, due to their unique physical and biological properties, including viscoelasticity, biocompatibility, and biodegradability, are useful for wound healing and tissue engineering, and teach appropriate sizes for wound healing and tissue engineering (page 2, first paragraph; page 5, last full paragraph).  Regarding applicant’s argument that Wenk’s teaching of less than 200 nm is directed to the particle size of pigments, and not to the particle size of hyaluronic acid, the examiner does not agree. For the sake of argument, Wenk further teaches an average diameter for it microbeads of about 100 to 1000 nanometers (page 16, third full paragraph), which overlaps with .
Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (J Biomed Mater Res A, 2011; document already in record) in view of WO 2009077399 to Wenk (document already in record) in further view of US 9017644 B2 to Baker (document already in record).   The relevant portions of Ibrahim and Wenk are given above.
Ibrahim and Wenk fail to teach a folic acid ligand and a folate receptor.  
Baker teaches that folic acid is a functional ligand for that may be used for treating rheumatoid arthritis, and is responsive to folate receptor on cells and/or tissue associated with arthritis (abstract; col 4, lines 16-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition of Ibrahim in order to provide for a folic acid ligand and a folate receptor on one or more cells to provide a functional ligand for treating rheumatoid arthritis.
Applicant argues that the method in Ibrahim was used to make a solid hydrogels via crosslinking, thus requiring the art of Wenk to teach particles.  Nothing in Wenk teaches how to make the  crosslinked biopolymer with a diameter of about 200 to 500 nm that modulates internalization.  Thus, the combination of Ibrahim and Wenk fails to teach how nanoparticles can be fabricated to the shape and size of the present invention.   Bakes does not make up for these deficiencies. 
Applicant’s arguments have been fully considered but are not found persuasive.  Applicant’s argument are focused on Ibrahim’s lack of teaching of a particle diameter of about 200 nm to about 500 nm.   As acknowledged by applicant, the rejection is not based on Ibrahim alone, but on the combination of Ibrahim and Wenk.  The artisan would not read Ibrahim and Wenk as narrowly as applicant has.  The artisan would read Ibrahim as not limiting the size of its crosslinked hyaluronic acid polymers.  Wenk teaches that crosslinked hyaluronic acid polymers, due to their unique physical and biological .   

Claims 4-5, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009119935 A1 to Kim (document already in record) in view of Ibrahim (J Biomed Mater Res A, 2011; document already in record) in further view of WO 2009077399 to Wenk (document already in record).   Kim teaches a cartilage targeting probe for use as a medicament to treat damaged cartilage (a composition comprising hyaluronic acid (a targeting probe) is applied to a damaged cartilage to induce regeneration of damaged cartilage (medicament to treat damaged cartilage); abstract) by recruiting stem cells, chondrocytes or both to the damaged cartilage (regenerating the damaged cartilage by inducing (by recruiting) chondrogenic differentiation (chondrocytes) (paragraphs 22 and 34), wherein the cartilage targeting probe comprises: a biocompatible hyaluronic acid polymer crosslinked to form a crosslinked biopolymer (the hyaluronic acid is crosslinked in order to form a biocompatible gel-like polymer (paragraphs 14-15 and 17-18); wherein the biocompatible hyaluronic acid polymer has a molecular weight of 10K to 1.5M (the hyaluronic acid molecular weight is greater than 10,000 Da, or 10KDa (paragraph 21); one or more chemokines selected .
Kim fails to teach wherein a probe comprises: hyaluronic acid polymer crosslinked by a vinyl sulfone crosslinking agent, wherein the crosslinking ratio of the biocompatible polymer:crosslinking agent is between 4:1 and 1:4; a ligand in contact with the crosslinked biopolymer, wherein the ligand interacts with one or more cell surface targets; and a detectable tag in contact with the crosslinking agent, first biocompatible polymer, the ligand or a combination thereof. 
Ibrahim teaches a probe (a biocompatible hydrogel polymer comprising a fluorescent label; page 2, second paragraph; page 4, third paragraph; page 6, third paragraph; page 11, first paragraph) comprising: a hyaluronic acid polymer crosslinked by a vinyl sulfone crosslinking agent (the biocompatible hydrogel comprising hyaluronic acid HA crosslinked with divinyl sulfone = DVS; abstract; page 4, second paragraph), wherein the crosslinking ratio of the biocompatible polymer:crosslinking agent is between 4:1 and 1:4 (homogenous crosslinking with a 1:1 or 1:2 weight ratio of DVS to HA; page 
Wenk teaches methods of producing crosslinked hyaluronic acid microbeads (abstract), and is therefore in the same field of invention as Kim and Ibrahim.  Wenk teaches the particle size range of less than 200 nm (page 23, line 2). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the composition of Kim to provide wherein a probe comprises: hyaluronic acid polymer crosslinked by a vinyl sulfone crosslinking agent, wherein the crosslinking ratio of the biocompatible polymer:crosslinking agent is between 4:1 and 1:4; a ligand in contact with the crosslinked biopolymer, wherein the ligand interacts with one or more cell surface targets; and a detectable tag in contact with the crosslinking agent, first biocompatible polymer, the ligand or a combination thereof.  The motivation for this is that doing so will produce a biocompatible crosslinked gel with suitable rheology for medical applications (Ibrahim; page 10, third paragraph).  It would have been further obvious to optimize the particle size of Ibrahim to modulate internalization and achieve optimal restoration properties to treat joint disease.  In this way, one would find the instant value of about 200 nm to about 500 nm through routine experimentation.  The prior art gives sufficient guidance to this end, as Wenk teaches less than 200 nm, which overlaps with the instant range.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 
Applicant argues that the method in Ibrahim was used to make a solid hydrogels via crosslinking, thus requiring the art of Wenk to teach particles.  Nothing in Wenk teaches how to make the  crosslinked biopolymer with a diameter of about 200 to 500 nm that modulates internalization.  Thus, the combination of Ibrahim and Wenk fails to teach how nanoparticles can be fabricated to the shape and size of the present invention.  Kim does not make up for these deficiencies.
Applicant’s arguments have been fully considered but are not found persuasive.  Applicant’s argument are focused on Ibrahim’s lack of teaching of a particle diameter of about 200 nm to about 500 nm.   As acknowledged by applicant, the rejection is not based on Ibrahim alone, but on the combination of Kim, Ibrahim, and Wenk.  The artisan would not read Kim, Ibrahim and Wenk as narrowly as applicant 

Request for Interview
In applicant’s reply, there is a request, if the examiner feels that a telephonic interview would help clarify the issues, to call and schedule an interview.  The examiner understands the issues and does not see how an interview would be useful at this time.   However, if applicant, upon receipt of this office action, would like an interview, one will be granted. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 16, 2022